United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newark, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2380
Issued: July 7, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 2, 2008 appellant filed a timely appeal from an August 5, 2008 schedule
award decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of the schedule award
claim.1
ISSUE
The issue is whether appellant has established more than 10 percent right lower extremity
impairment or more than 7 percent left lower extremity impairment, for which she received a
schedule award.

1

The record also contains a January 14, 2008 decision pertaining to an overpayment of $1,751.44 for which
appellant was found to be without fault, but denied waiver. Appellant did not appeal this decision.

FACTUAL HISTORY
On July 21, 1999 appellant, then a 31-year-old letter carrier, filed an occupational disease
claim alleging that the severe pain in her feet was caused by walking at work.2 The Office
accepted the claim for temporary aggravation of bilateral plantar fasciitis and bilateral tarsal
tunnel syndrome. Appellant underwent a left distal tarsal tunnel release with partial plantar
fasciotomy on October 31, 2000 and a right distal tarsal tunnel release with partial plantar
fasciotomy on June 16, 2001. She returned to limited duty following each surgery and the Office
paid compensation benefits. Following a recurrence of disability on April 14, 2003, appellant
was referred to the Office’s vocational rehabilitation program as the employing establishment
was unable to accommodate her restrictions. On March 9, 2005 she began a trial work program
at the United Way. Appellant’s treating physician subsequently found her temporarily totally
disabled. Her rehabilitation file was closed on March 31, 2005. Appellant subsequently elected
disability retirement benefits from the Office of Personnel Management effective May 18, 2005.
In a July 25, 2005 decision, the Office found she was not entitled to total disability compensation
as the medical evidence supported that she could perform full-time, limited-duty work.
On May 31, 2005 appellant filed a claim for a schedule award. In a November 29, 2005
report, Dr. Manhal Ghanma, a Board-certified orthopedic surgeon and Office referral physician,
found that appellant had no impairment of her lower extremities under the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides).3
In an April 3, 2006 report, an Office medical adviser reviewed the medical evidence of
record and opined that appellant had seven percent permanent impairment to each lower
extremity as a result of her tarsal tunnel surgery.
By decision dated May 2, 2006, the Office granted appellant a schedule award for seven
percent impairment to the right lower extremity and seven percent impairment to the left lower
extremity.4
Appellant requested an oral hearing before an Office representative. In a March 23, 2006
report, Dr. Brian F. Griffin, an emergency medicine specialist, opined that appellant had not
reached maximum medical improvement and disagreed with Dr. Ghanma’s opinion. By decision
dated June 23, 2006, the Office hearing representative found a conflict in medical opinion
between Dr. Ghanma and Dr. Griffin. The Office was directed to refer appellant for an impartial
medical evaluation.
The Office referred appellant to Dr. John W. McGrail, a Board-certified orthopedic
surgeon, selected as the impartial medical specialist. In an October 18, 2006 report, Dr. McGrail
found appellant’s left foot had recovered without measurable or objective residuals. He advised
2

This case was previously before the Board. By decision dated January 3, 2008, the Board affirmed an Office
decision dated November 8, 2006 which found that appellant received $1,751.44 overpayment of compensation but
set aside the Office’s finding that appellant was at fault.
3

A.M.A., Guides (5th ed. 2001).

4

On July 11, 2007 the Office expanded appellant’s claim to include reflex sympathetic dystrophy.

2

that appellant sustained a permanent partial impairment of her right foot as there was residual
atrophy of the right calf. Dr. McGrail did not specify an impairment percentage or reference
particular provisions of the A.M.A., Guides.
By decision dated March 8, 2007, the Office denied an additional schedule award based
on Dr. McGrail’s impartial report.
Appellant requested an oral hearing before an Office representative. By decision dated
August 9, 2007, the Office hearing representative remanded the case, finding that Dr. McGrail
did not adequately address permanent impairment under the A.M.A., Guides. The hearing
representative directed the Office to prepare a revised statement of accepted facts to include the
accepted condition of reflex sympathetic dystrophy and to refer appellant for a new impartial
examination.
The Office referred appellant, together with the case record, a statement of accepted facts
and a list of questions, to Dr. James Rutherford, a Board-certified orthopedic surgeon. In an
October 23, 2007 report, Dr. Rutherford noted the history of injury, reviewed the statement of
accepted facts and the medical records, and presented findings on physical examination.
Appellant reported right buttock pain and she had a slight limp on the right side in her gait. She
could only do 75 percent of a deep knee bend primarily because of right calf symptoms.
Dr. Rutherford found mild decreased sensation on the medial aspect of the right lower leg and
foot and numbness in the right great toe while there was normal sensation of the left leg. He
opined that appellant had reached maximum medical improvement and provided an impairment
rating under the A.M.A., Guides. For the left lower extremity, Dr. Rutherford opined that
appellant had no impairment beyond the previous seven percent rating. For the right lower
extremity, he opined that appellant had a 10 percent impairment based on decreased sensation
under Table 17-37 on page 552 of the A.M.A., Guides. Dr. Rutherford stated that appellant had
5 percent impairment in the superficial peroneal distribution of the right foot and 5 percent
impairment over the medial plantar nerve of the right foot, which had a combined value of 10
percent impairment for the right lower extremity. He found that she had an additional three
percent impairment of the right lower extremity beyond the previously awarded seven percent
rating.
On February 6, 2008 an Office medical adviser reviewed Dr. Rutherford’s October 23,
2007 medical report and concurred with the result.
By decision dated February 22, 2008, the Office granted appellant an additional 3 percent
permanent impairment of the right lower extremity, for a total of 10 percent. The award covered
the period October 23, 2007 to February 1, 2008, or 14.45 weeks of compensation.
On February 24, 2008 appellant requested a telephonic hearing, which was held
June 3, 2008. Medical evidence received subsequent to the hearing included progress notes
dated February 7 to July 24, 2008 from appellant’s treating physician that discussed her
symptoms and medication regimen. A December 27, 2007 emergency record from Licking
Memorial Hospital diagnosed an acute exacerbation of chronic pain and reflex sympathetic
dystrophy. By decision dated August 5, 2008, an Office hearing representative affirmed the
February 22, 2008 Office decision.

3

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act5 and its
implementing regulations6 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. The Act, however, does not specify the manner in which the percentage of loss shall
be determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.7
Section 8123(a) of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician who shall make an examination.8 When the case is referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.9
Office procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to the Office medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the Office medical
adviser providing rationale for the percentage of impairment specified.10
ANALYSIS
The Office accepted that appellant sustained temporary aggravation of preexisting
bilateral plantar fasciitis, bilateral tarsal tunnel syndrome with release and partial fasciotomy
surgeries, and reflex sympathetic dystrophy. It previously granted schedule awards for seven
percent impairment of both lower extremities.
The Office found a conflict in medical opinion between Dr. Griffin, appellant’s treating
physician, and Dr. Ghanma, the second opinion examiner. It initially referred appellant for an
impartial medical examination with Dr. McGrail. However, an Office hearing representative
determined that his report was incomplete because he did not adequately reference the A.M.A.,
Guides. The hearing representative properly directed the Office to prepare a revised statement of

5

5 U.S.C. §§ 8101-8193.

6

20 C.F.R. § 10.404.

7

Ronald R. Kraynak, 53 ECAB 130 (2001).

8

5 U.S.C. § 8123(a); see Geraldine Foster, 54 ECAB 435 (2003).

9

Manuel Gill, 52 ECAB 282 (2001).

10

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).

4

accepted facts and refer appellant for another impartial examination. On remand, the Office
referred appellant to Dr. Rutherford to resolve the conflict.
In an October 23, 2007 report, Dr. Rutherford opined that appellant had reached
maximum medical improvement. On examination of appellant, he noted more pronounced
findings for the right leg, advising that appellant had decreased sensation on the medial aspect of
the right lower leg and foot and numbness in the right great toe but had normal sensation of the
left leg. Under the A.M.A., Guides, Dr. Rutherford found that appellant had no additional
impairment for the left lower extremity beyond the previously awarded seven percent rating.
However, he found that appellant had an additional three percent permanent impairment of the
right lower extremity. Dr. Rutherford opined that appellant had 10 percent impairment based on
decreased sensation under Table 17-37 on page 552 of the A.M.A., Guides. He stated that
appellant had 5 percent impairment in the superficial peroneal distribution of the right foot and 5
percent impairment over the medial plantar nerve of the right foot, which had a combined value
of 10 percent impairment for the right lower extremity.11 The medical adviser agreed that
Dr. Rutherford properly used the A.M.A., Guides.
The Board finds that the report of Dr. Rutherford, the impartial medical specialist, is
based upon a correct application of the A.M.A., Guides and is entitled to special weight.
Dr. Rutherford examined appellant, took measurements, referred to Table 17-37 and explained
his calculations. An Office medical adviser reviewed Dr. Rutherford’s finding and concurred in
his impairment finding.
Appellant submitted additional evidence. However, it does not address the permanent
impairment of her legs or otherwise establish greater impairment to her lower extremities.
Appellant did not submit any medical evidence conforming with the A.M.A., Guides establishing
greater impairment.12
Appellant previously received schedule awards for seven percent impairment of the left
lower extremity and seven percent impairment of the right lower extremity. Her previous
impairment must be included in calculating the percentage of loss. The Office properly issued a
schedule award for an additional 3 percent permanent impairment to the right lower extremity,
for a total 10 percent impairment.13

11

See Combined Values Chart page 604, A.M.A., Guides.

12

The Board notes that appellant retains the right to file a claim for an increased schedule award based on new
exposure or on medical evidence indicating that the progression of an employment-related condition, without new
exposure to employment factors, has resulted in a greater permanent impairment than previously calculated.
Linda T. Brown, 51 ECAB 115 (1999).
13

The Office procedures provide that any previous impairment to a member under consideration is included in
calculating the percentage of loss. Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and
Permanent Disability Claims, Chapter 2.808.7(a)(2) (August 2002).

5

CONCLUSION
The Board finds that appellant has no greater than 7 percent impairment to her left lower
extremity and 10 percent impairment to her right lower extremity, for which she received a
schedule award.
ORDER
IT IS HEREBY ORDERED THAT the August 5, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 7, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

